Citation Nr: 9920020	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a 20 percent disability 
evaluation for residuals, fracture, right scapula neck, 
major.

2.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a 40 percent disability 
evaluation for residuals, L-4 lumbar fracture with 
degenerative disc disease and radiculopathy.

3.  Entitlement to an effective date earlier than January 5, 
1998, for the payment of disability compensation for scar, 
residuals, right femur fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

While the RO has framed the issue on appeal as entitlement to 
an earlier effective date of the combined 70 percent 
evaluation prior to January 5, 1998, the Board observes that 
a combined evaluation is simply an evaluation arising from 
the aggregate of the veteran's service-connected 
disabilities.  In this case, the veteran is essentially 
disagreeing with the effective dates of the increased ratings 
for his right shoulder, low back, and scar disabilities 
following the June 1998 rating decision.  In the June 1998 
decision, the RO granted entitlement to a 20 percent 
disability rating for the veteran's right shoulder 
disability, and granted entitlement to a 40 percent 
disability rating for the veteran's low back disability; the 
RO assigned an effective date of January 5, 1998 for both 
rating increases.  The RO also granted service connection for 
a scar disability and assigned a 10 percent evaluation, 
effective January 5, 1998.  The Board has therefore framed 
the issues on appeal accordingly.


FINDINGS OF FACT

1.  The veteran submitted an application to reopen his claim 
for increased evaluations for his right shoulder and low back 
disabilities on January 5, 1998.

2.  In a June 1998 decision, the RO granted entitlement to a 
20 percent disability rating for the veteran's right shoulder 
disability, and granted entitlement to a 40 percent 
disability rating for the veteran's low back disability; the 
RO assigned an effective date of January 5, 1998 for both 
rating increases.

3.  It was not factually ascertainable for the one year 
period prior to January 5, 1998 that an increase in the 
veteran's right shoulder disability had occurred.

4.  It was not factually ascertainable for the one year 
period prior to December 31, 1997, that an increase in the 
veteran's low back disability had occurred.

5.  Objective medical evidence revealed that the veteran's 
service-connected scar disability was tender on March 28, 
1997.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a 20 percent disability 
evaluation for residuals, fracture, right scapula neck, 
major, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).

2.  Entitlement to an effective date of December 31, 1997, 
for the assignment of a 40 percent disability evaluation for 
residuals, L-4 lumbar fracture with degenerative disc disease 
and radiculopathy, is warranted.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. §§ 3.157, 3.400.

3.  Entitlement to an effective date of March 28, 1997, for 
the payment of disability compensation for scar, residuals, 
right femur fracture, is warranted.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. § 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date for the rating 
increases granted for his right shoulder and low back 
disabilities in the June 1998 rating decision should be 
February 1, 1993.  He also believes service connection for 
his scar disability should be effective February 1, 1993.

By rating decision in June 1995, the RO continued the 10 
percent disability ratings for the veteran's service-
connected right shoulder and low back disabilities.  The 
veteran did not appeal, and that decision became final.  38 
U.S.C.A. § 7105(c).  Accordingly, while the Board recognizes 
the veteran's contentions regarding his belief that his right 
shoulder and low back disabilities should have been rated as 
20 percent and 40 percent disabling prior to that time, the 
statutory concept of finality does not permit consideration 
prior to the date of the June 1995 rating decision.

In February 1998, the veteran was afforded a VA orthopedic 
examination.  Based upon the results of that examination, in 
a June 1998 rating decision the RO increased the veteran's 
right shoulder disability rating to 20 percent, and increased 
his low back disability rating to 40 percent.  The RO 
assigned an effective date of January 5, 1998 for both rating 
increases, and the present appeal on the effective date issue 
ensued.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

As already noted, the RO determined that the report of the 
February 1998 VA examination supported a finding that a 20 
percent rating for the veteran's right shoulder disability 
was warranted, and the RO assigned an effective date of 
January 5, 1998, the date of the receipt of the claim for 
increase.  In reviewing the medical evidence prior to January 
5, 1998, the Board finds that it was not factually 
ascertainable for the one year period prior to January 5, 
1998 that an increase in the veteran's right shoulder 
disability had occurred.  For example, there is nothing on 
file suggesting that the veteran's right arm motion was 
limited at shoulder level prior to the February 1998 VA 
examination.

As for the veteran's low back disability, the RO determined 
that the report of the February 1998 VA examination supported 
a finding that a 40 percent rating for the veteran's low back 
disability under Diagnostic Code 5293 was warranted.  Under 
Diagnostic Code 5293 (intervertebral disc syndrome), a 40 
percent evaluation is warranted where the disorder is severe 
with intermittent relief from recurring attacks.  VA 
outpatient reports indicate that the veteran made complaints 
of back pain.  However, most of the treatment records 
associated with the claims file deal with the residuals of 
the veteran's right femur fracture.  A December 1997 MRI of 
the lumbar spine indicated that lumbar spondylosis was 
present with moderate spinal canal stenosis, caused by a 
diffuse disc bulge at L3/4.  At L5/S1 there was a central 
disc protrusion that abutted the left S1 nerve root.  VA 
outpatient reports dated from August 1996 to September 1996, 
and from September 1997 to November 1997 are silent for any 
complaints or symptomatology involving the veteran's low back 
disability.  The Board finds that the December 31, 1997 MRI 
of the lumbar spine constituted an informal claim under the 
provisions of 38 C.F.R. § 3.157.  However, it was not 
factually ascertainable for the one year period prior to 
December 31, 1997, that an increase in the veteran's low back 
disability had occurred.  Records from that time period do 
not show an increase in the level of the veteran's low back 
disability.  Accordingly, entitlement to an effective date of 
December 31, 1997, for the assignment of a 40 percent 
disability evaluation for the veteran's low back disability 
is warranted.

As for the veteran's scar disability, the Board notes that 
the veteran was granted service connection for this 
disability in June 1998, and was assigned a 10 percent 
disability rating effective January 5, 1998.  It is readily 
apparent that service connection for the femur scar was 
granted as part of the original femur disability.  A review 
of the file indicates that the veteran's scar was first found 
to be tender on the March 28, 1997 VA examination.  
Therefore, entitlement to an effective date of March 28, 
1997, for the payment of disability compensation for scar, 
residuals, right femur fracture, is warranted.  See 38 C.F.R. 
§ 3.157.


ORDER

Entitlement to an effective date earlier than January 5, 1998 
for the assignment of a 20 percent disability evaluation for 
residuals, fracture, right scapula neck, major, is not 
warranted.  To this extent, the appeal is denied.

Entitlement to an effective date of December 31, 1997, for 
the assignment of a 40 percent disability evaluation for 
residuals, L-4 lumbar fracture with degenerative disc disease 
and radiculopathy, is warranted.  To this extent the appeal 
is granted.

Entitlement to an effective date of March 28, 1997, for the 
payment of disability compensation for scar, residuals, right 
femur fracture, is warranted.  To this extent, the appeal is 
granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

